                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


DAPHNE TRAVIS, Personal
Representative for the Estate of Samuel R.
Travis;                                                         8:18CV60

                    Plaintiff,
                                                                 ORDER
      v.

UNION PACIFIC RAILROAD COMPANY,

                    Defendant.


       This matter is before the court on the parties’ Consent to Magistrate Judge, Filing

No. 22.

       IT IS HEREBY ORDERED that this case be referred to the Honorable Cheryl R.

Zwart, United States Magistrate Judge, for all further proceedings and the entry of

judgment in accordance with 28 U.S.C. § 636(c), Fed. R. Civ. P. 73 and the foregoing

consent of the parties.



       Dated this 20th day of June, 2019.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
